Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,225,028. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of defining a unit cell that represents an element of the three-dimensional (3D) article that repeats in each one of the multiple occurrences of the 3D article that makes up the design and providing an output file that includes the unit cell to a slicer application, wherein the unit cell is a three-dimensional object. A comparison of independent claim 1 of the current application with independent claim 1 of the US Patent is provided below for example.
Current Application 17/449693
US Patent 11,225,028
Claim 1. A method, comprising: 

for a design involving multiple occurrences of a three dimensional (3D) article to be printed, defining a unit cell that represents an element of the 3D article that repeats in each one of the multiple occurrences of the 3D article that makes up the design and providing an output file that includes the unit cell to a slicer application, wherein the unit cell is a three-dimensional object; 

generating, by the slicer application instantiated on a computer system, a cross-sectional image of the design, for use by a target printer to manufacture the design, by for each of the multiple occurrences of the 3D article, replicating an image of the unit cell over a specified area of a build plate of the target printer for a layer of the design that includes the element represented by the unit cell, wherein the image of the unit cell is a two-dimensional area; and 

transmitting the cross-sectional image of the design from the computer system to the target printer.
Claim 1. A method, comprising: 

for a design involving multiple occurrences of a three dimensional (3D) article to be printed, defining a unit cell that represents an element of the three-dimensional (3D) article that repeats in each one of the multiple occurrences of the 3D article that makes up the design and providing an output file that includes the unit cell to a slicer application, wherein the unit cell is a three-dimensional object; 
generating, by the slicer application, a cross-sectional image of the design, for use by a target printer to manufacture the design, by for each of the multiple occurrences of the 3D article, replicating an image of the unit cell over a length and breadth of a build plate of the target printer for a layer of the design that includes the element represented by the unit cell, wherein the image of the unit cell is a two-dimensional area; and 



printing the layer of the design by the target printer using the cross-sectional image produced by the slicer application.



Claims 4 and 8 are objected as these are dependent claims from rejected independent claims.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-20200364907 discloses significantly reducing the output file size beyond what is possible with existing prior art approaches.
B. US-20180250883 discloses a three-dimensional object building method wherein the surface of the three-dimensional object is divided into a plurality of unit cells that are polygonal planes in the three-dimensional data, and an angle between the normal vector of each of the unit cells and the horizontal reference plane is calculated as a value of the angle in the angle calculating process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116